Title: To Benjamin Franklin from Noble Wimberly Jones, 26 May 1777
From: Jones, Noble Wimberly
To: Franklin, Benjamin


Sir,
Savannah, in Georgia, 26th May, 1777.
You cannot be a Stranger to the State of Georgia, having been heretofore engaged in public Business on her Behalf. She is now one of the united States, and therefore must particularly claim your Attention.
From our Situation as a Barrier State, far from the Center of the Continent, and being destitute of a sufficient Number of Shipping and Seamen, which by the Industry of Adventurers might have relieved our temporary Wants, we have experienced many difficulties, and have not been able to procure for ourselves such Articles, as are essentially requisite for our defence, in such manner, as some other States have done.
The Honorable House of General Assembly of this State, by whose Order I write, taking into Consideration the many Inconveniencies we labour under, for the want of Arms, Ammunition and other military Stores, have deputed Captain Peter Emanuel De La Plaigne, as their Agent, to proceed to old France, and to procure such Articles, as are specified in the Instructions delivered to him.
Captain De La Plaigne has been resident here some time past, and been honoured with a Commission in the 1st Continental Battalion, raised for the defence of this State; since which he has made a Voyage to Cape Francois, under the direction of General Lee, and had engaged several Officers and Men, on the Continental Establishment, but unfortunately was taken by an English Frigate in his return.
His Conduct has been so irreproachable, and he has given such Proofs of his Attatchment to the American Cause, that we have now deputed him on this important Business in behalf of this State, and take the Liberty of recommending him to your particular Notice. As a Friend to the Liberties of Mankind and as a Supporter of the arduous Struggle, we are all engaged in, we doubt not of your affording him every Assistance and advice, in your power. I have the honor to be, respectfully, Sir, Your most obedient and very humble Servant
N W Jones Speaker
The Honble Doctor Benjn Franklin.
 
Endorsed: N. W. Jones Georgia recommending M. de la Plaigne 26. May 1777
